Plaintiff and defendant Harry W. Carpenter appeal from a judgment entered June 20, 1931, Supreme Court, Special Term, Part 1, Kings county, dismissing the amended complaint and defendant Harry W. Carpenter’s answer thereto in so far as it may be deemed a cross-bill, and from an order dated June 20, 1931, upon which said judgment was entered, which order also granted defendants, respondents’ motion for judgment on the pleadings and denied the respective motions of plaintiff and defendant Harry W. Carpenter for judgment on the pleadings. Order and judgment unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ.